Case 5:20-cv-00316-GKS-JBT Document 28 Filed 09/16/21 Page 1 of 2 PagelD 1258

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

TERRY WALLACE DUALLO,

Plaintiff,
Vv. Case No: 5:20-cv-316-GKS-JBT
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE came on for consideration upon Plaintiff Terry Wallace Duallo's
Unopposed Petition for EAJA [Equal Access to Justice Act] Attorney Fees Pursuant to
28 U.S.C. § 2412(d), together with exhibits, (Doc. 26) (Petition), in the amount of
$8,278.75, which the Court referred to the United States Magistrate Judge for a report
and recommendation (Report and Recommendation). The Defendant, Commissioner
of Social Security, has not filed any response to the Petition or the Report and
Recommendation.

Having reviewed and considered the Report and Recommendation (Doc. 27)

entered on August 6, 2021, it is hereby ORDERED and ADJUDGED as follows:
Case 5:20-cv-00316-GKS-JBT Document 28 Filed 09/16/21 Page 2 of 2 PagelD 1259

2021.

Copies to:

. United States Magistrate Judge Joel B. Toomey’s Report and

Recommendation (Doc. 27) is APPROVED and ADOPTED and is made

part of this Order for all purposes, including appellate review.

. Plaintiff Terry Wallace Duallo's Petition is GRANTED, as follows:

Plaintiff is awarded attorney’s fees in the amount of $8,278.75, $19.20 for

expenses and $400.00 for costs pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412(d) (Doc. 26).

. The Commissioner will determine whether Plaintiff owes a debt to the

government. If the United States Department of the Treasury determines that
Plaintiff does not owe such a debt, the government will accept Plaintiff's

assignment of EAJA fees and pay the fees directly to Plaintiff's counsel.

. The Clerk of the Court is directed to ENTER JUDGMENT accordingly, in

favor of Plaintiff Terry Wallace Duallo and against Defendant Commissioner

of Social Security.

DONE AND ORDERED at Orlando, Florida, this f & day of September,

Ly”

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

 

Counsel of Record
Unrepresented Parties
